Order filed March 18, 2014..




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                            NO. 14-14-00031-CV
                               ___________
                        BRANDON WATSON, Appellant
                                         V.
                          MEGHAN CLARK, Appellee


                    On Appeal from the 311th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010311


                                   ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 311th District Court, Marilee Anderson, informed this court that appellant
had not made arrangements for payment for the reporter’s record, there was no
reporter’s record taken on the requested dates of October 21, 2013, October 22,
2013, or January 7, 2014, she had informed appellant’s counsel on January 27,
2014, and no new dates had been provided. On February 27, 2014, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter=s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.

      Accordingly, we order appellant to file a brief in this appeal on or before
April 18, 2014. If appellant fails to comply with this order, the court will consider
dismissing the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM